                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                               WESTERN DIVISION

    EDDIE C. RISDAL,
             Plaintiff,                                     No. C19-4007-LTS

    vs.                                               MEMORANDUM OPINION
    CHEROKEE CITY CHIEF OF                          AND ORDER ON MOTIONS TO
    POLICE, MIKE ADAMS, and DAVE                            DISMISS
    JOBES,
             Defendants.
                                  ____________________________

                                     I.    INTRODUCTION
          This case is before me on two motions (Doc. Nos. 25, 27) to dismiss the pro se
complaint (Doc. No. 1). Plaintiff Eddie Risdal has filed a resistance (Doc. No. 26) to
one of the motions, a supplement (Doc. No. 31) to his complaint and a motion (Doc. No.
32) for sanctions against one defendant. Oral argument is not necessary as to any of the
pending motions.


                     II.    FACTUAL AND PROCEDURAL HISTORY
          Risdal filed his complaint on February 5, 2019, alleging violations of his “First,
Fourth, Sixth, Eighth, and Fourteenth Amendment rights.” Doc. No. 1. He alleges that
he is committed at Iowa’s Civil Commitment Unit for Sexual Offenders (CCUSO). Two
of the named defendants—Mike Adams and Dave Jobes—are employees of the State of
Iowa. A third defendant, the Cherokee City Chief of Police (the Chief), is an employee
of the City of Cherokee. 1 Risdal alleges that the Chief falsely imprisoned him. He
                             0F




1
    Another defendant, Anna Salter, was previously dismissed from this case. Doc. No. 11.
further alleges that Adams, a public defender who represented him during civil
commitment proceedings, violated Iowa Code Section 229A and failed to represent his
interests. As for Jobes, Risdal alleges that he provided others with access to his sealed
juvenile records.
      As to the Chief, Risdal alleges:
      on dates 2007 through [2]008 defendant Chief of Cherokee City Police
      Department delecated two deputies to drive up to CCUSO and to arrest
      plaintiff Risdal on a fellonly offence. The deputies arrested Risdal and
      handcuffed Risdal, they dinot give Risdal his merranda rights. The
      defendant Chief of Police failed to properally train his deputies.

Doc. No. 1 at 6 (errors in original). Further, he alleges that his detention was improper
because he was not given access to his legal materials, which would have allowed him to
file for post-conviction relief. Id. Risdal alleges that he only learned of this wrong on
January 2, 2019, so he could not have filed the action earlier. Id.
      As to Adams, Risdal alleges that he and Adams do not see eye-to-eye on the
handling of his annual evaluation for continued civil commitment. Id. Risdal alleges
that he asked Adams to appoint a specific evaluator who is not associated with the state,
but Adams “appointed an evaluator who is inn the conspiracy with the attorney
general[.]” Id. Risdal alleges that he “has tried to fire defendant Adams perpetually”
and to seek other representation but has not been allowed to do so. Id.
      Finally, Risdal claims that Jobes, an employee with the Iowa Department of
Criminal Investigation, improperly disclosed his juvenile records to CCUSO. Id. at 7.
Risdal alleges that a juvenile court judge once told him that when he turned 18 years old
his juvenile record would be destroyed. Despite this alleged representation, Risdal later
realized that CCUSO and an Iowa Assistant Attorney General used excerpts of his
juvenile record in legal documents. Risdal alleges that this violated his First Amendment
rights. In the supplement to his complaint, Risdal states:



                                            2
         Defendant Jobes does not separate the juvinal law violations from the adult
         violations and inn Jobes legal record he lists two offences, but he does nnot
         say the one offense B & E was dismissed by the prosecutor, and defense
         two is a sex abuse charge and the record does not show it was found by a
         jury trial that Risdal was innocent.

Doc. No. 31 (errors in original).

         The Chief seeks dismissal because the two-year statute of limitations on Risdal’s
potential claims has run, and he does not qualify for any tolling measure. Doc No. 25-1
at 4-5. Although Risdal claims he qualifies for tolling under Iowa Code Section 614.4,
the Chief alleges that he does not because that section does not apply to claims for money
damages. Id. at 5-7. Further, the Chief argues that Risdal has provided no plausible
explanation for the more than ten-year delay in bringing his claims. Id. at 7.
         Adams and Jobes seek dismissal on many grounds. First, Adams alleges that he
is not subject to suit because a public defender acting in civil commitment proceedings is
not a “state actor” as contemplated by Section 1983. Doc. No. 27-1 at 5-7. Second, in
any event, Adams alleges he is not liable in his official capacity because state officials
are not subject to Section 1983 monetary damages. Id. at 7-8. Third, Adams and Jobes
argue that the Rooker-Feldman doctrine 2 and the principles of Heck 3 regarding finality of
                                          1F                           2F




state court judgments preclude Risdal from seeking relief against them in their individual
capacities. Id. at 8-10. Fourth, Adams and Jobes allege that Risdal has failed to plead
sufficient facts to support any of his theories for relief. Fifth, and finally, Jobes alleges
that Risdal’s claims are untimely because Section 1983 claims have a two-year statute of
limitations and the complained of conduct occurred in 2007 or 2008. Id. at 14-15.



2
 The Rooker-Feldman doctrine discusses principles of federal court abstention regarding matters
of state court determinations. D.C. Court of Appeals v. Feldman, 460 U.S. 462, 486 (1983);
Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923).
3
    Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).
                                               3
        Risdal filed a one-page resistance (Doc. No. 26) to the Chief’s motion to dismiss
but did not file a resistance to the motion filed by Adams and Jobes. In his resistance to
the Chief’s motion, he alleges that the City of Cherokee has intentionally refused to give
him the name of the Chief at the time he alleges he was harmed. Doc. No. 26. He adds
that he was falsely imprisoned and fraud was committed because the offense was treated
as a felony rather than a misdemeanor. Id.


                           III.   APPLICABLE STANDARDS
   A.       Motion to dismiss
        Under Federal Rule of Civil Procedure 12(b)(1), a party may seek dismissal of an
action for “lack of subject-matter jurisdiction.” Id. When deciding a Rule 12(b)(1)
motion, courts must first determine whether the motion is a “facial attack” or “factual
attack.”    Osborn v. United States, 918 F.2d 724, 729 n.6 (8th Cir. 1990) (citing
Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980)); see also
Branson Label, Inc. v. City of Branson, Mo., 793 F.3d 910, 914 (8th Cir. 2015)
(discussing Rule 12(b)(1) motions and Osborn). In a facial attack, courts must determine
whether the “‘plaintiff has sufficiently alleged a basis of subject matter jurisdiction.’”
Branson Label, Inc., 793 F.3d at 914 (quotation omitted). Thus, a court restricts itself
“‘to the face of the pleadings and the non-moving party receives the same protections as
it would defending against a motion brought under Rule 12(b)(6).’” Id. (quotation
omitted).
        In a factual attack, subject matter jurisdiction is challenged in fact, and “‘no
presumptive truthfulness attaches to the plaintiff’s allegations, and the existence of
disputed material facts will not preclude the trial court from evaluating for itself the merits
of jurisdictional claims.’” Osborn, 918 F.2d at 730 (quoting Mortensen v. First Federal
Savings and Loan Association, 549 F.2d 884, 891 (3d Cir. 1977)). In evaluating the
jurisdictional claims in a factual attack, courts “may receive competent evidence such as

                                              4
affidavits, deposition testimony, and the like in order to determine the factual dispute.”
Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993) (citing Land v. Dollar, 330 U.S. 731,
735 n.4 (1947)). The burden is on the plaintiff to show that jurisdiction does in fact exist.
Osborn, 918 F.2d at 730.
        Federal Rule of Civil Procedure 12(b)(6) provides for dismissal on the basis of
“failure to state a claim upon which relief can be granted.” FED. R. CIV. P. 12(b)(6).
In determining whether a plaintiff has stated a claim sufficient to survive a Rule 12(b)(6)
motion to dismiss, the court must accept all of the plaintiff's factual allegations as true.
Ashcroft v. Iqbal, 556 U.S. 662, 696 (2009). With respect to the facts, “‘[t]he court may
consider the pleadings themselves, materials embraced by the pleadings, exhibits attached
to the pleadings, and matters of public record.’” Illig v. Union Electric Co., 652 F.3d
971, 976 (8th Cir. 2011) (quoting Mills v. City of Grand Forks, 614 F.3d 495, 498 (8th
Cir. 2010)); accord Mulvenon v. Greenwood, 643 F.3d 653, 656–57 (8th Cir. 2011);
Porous Media Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999); see also Ashanti
v. City of Golden Valley, 666 F.3d 1148, 1151 (8th Cir. 2012) (“Documents necessarily
embraced by the pleadings include ‘documents whose contents are alleged in the
complaint and whose authenticity no party questions, but which are not physically
attached to the pleading.’” (quoting Kushner v. Beverly Enters., Inc., 317 F.3d 820, 831
(8th Cir. 2003))).
       “To survive a [Rule 12(b)(6)] motion to dismiss, a complaint must contain
sufficient factual matter ... to ‘state a claim to relief that is plausible on its face.’” Iqbal,
556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); accord
B & B Hardware, Inc. v. Hargis Indus., Inc., 569 F.3d 383, 387 (8th Cir. 2009). A
claim satisfies the plausibility standard “when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Bell Atl., 550 U.S. at 556). “The
plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than

                                               5
a sheer possibility that a defendant has acted unlawfully.” Id. (quoting Bell Atl., 550
U.S. at 556); see also Parkhurst v. Tabor, 569 F.3d 861, 865 (8th Cir. 2009) (“[A]
complaint must contain factual allegations sufficient ‘to raise a right to relief above the
speculative level ....’” (quoting Bell Atl., 550 U.S. at 555)); Killingsworth v. HSBC Bank
Nev., N.A., 507 F.3d 614, 618 (8th Cir. 2007) (examining federal pleading standards).
        Although a plaintiff need not provide “detailed” facts in support of his or her
allegations, the “short and plain statement” requirement of Federal Rule of Civil
Procedure 8(a)(2) “demands more than an unadorned, the-defendant-unlawfully-harmed-
me accusation.” Iqbal, 556 U.S. at 677–78 (citing Bell Atl., 550 U.S. at 555); see also
Erickson v. Pardus, 551 U.S. 89, 93 (2007) (“Specific facts are not necessary [under
Rule 8(a)(2) ].”). “A pleading that offers ‘labels and conclusions' or ‘a formulaic
recitation of the elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678
(quoting Bell Atl., 550 U.S. at 555). And, “[w]here the allegations show on the face of
the complaint [that] there is some insuperable bar to relief, dismissal under Rule 12(b)(6)
is appropriate.” Benton v. Merrill Lynch & Co., 524 F .3d 866, 870 (8th Cir. 2008)
(citing Parnes v. Gateway 2000, Inc., 122 F.3d 539, 546 (8th Cir. 1997)).


   B.      Section 1983 claims
        Risdal brings his claims pursuant to 42 U.S.C. § 1983, which provides, in relevant
part:
        Every person who, under color of any statute, ordinance, regulation,
        custom, or usage, of any State or Territory . . . subjects, or causes to be
        subjected, any citizen of the United States or other person within the
        jurisdiction thereof to the deprivation of any rights, privileges, or
        immunities secured by the Constitution and laws, shall be liable to the party
        injured in an action at law, suit in equity, or other proper proceeding for
        redress . . ..

Section 1983 was designed to provide a “broad remedy for violations of federally
protected civil rights.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 685 (1978).
                                             6
Section 1983, however, provides no substantive rights. See Albright v. Oliver, 510 U.S.
266, 271 (1994); Graham v. Conner, 490 U.S. 386, 393-94 (1989); Chapman v. Houston
Welfare Rights Org., 441 U.S. 600, 617 (1979). “[O]ne cannot go into court and claim
a violation of [42 U.S.C.] 1983’ –for [42 U.S.C.] 1983 by itself does not protect anyone
against anything.” Chapman, 441 U.S. at 617. Rather, Section 1983 serves as a vehicle
for plaintiffs to vindicate rights that exist under other bodies of law such as the
Constitution and statutes. 42 U.S.C. § 1983; see also Albright, 510 U.S. at 271).
         In assessing a complaint by a pro se plaintiff, the court applies “less stringent
standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89,
94 (2007) (per curiam) (quotation and citation omitted). “If the essence of an allegation
is discernible,” then the court, in applying a liberal construction to pro se complaints,
“should construe the complaint in a way that permits the layperson’s claim to be
considered within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787
(8th Cir. 2015) (quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). Despite
the liberal construal of pro se complaints, the pro se plaintiff “still must allege sufficient
facts to support the claims advanced.” Stringer v. St. James R-1 Sch. Dist., 446 F.3d
799, 802 (8th Cir. 2006) (quoting Stone, 364 F.3d at 914). Thus, pro se litigants “must
set a claim forth in a manner which, taking the pleaded facts as true, states a claim as a
matter of law.” Id. (quoting Cunningham v. Ray, 648 F.2d 1185, 1186 (8th Cir. 1981)).


                                   IV.    DISCUSSION
         As noted above, Risdal responded to the Chief’s motion to dismiss but not to the
motion filed by Adams and Jobes. A failure to respond is a violation of Local Rule 7(f),
such that once the time for a response has expired a motion can be granted without further
delay. See generally Johnson v. Boyd-Richardson Co., 650 F.2d 147, 149 (8th Cir.
1991).     Nonetheless, I have considered the merits of both motions to dismiss and
conclude, rather easily, that both must be granted.

                                              7
       With regard to Risdal’s claims against the Chief, those claims are untimely under
the applicable statute of limitations. In Iowa, a § 1983 claim must be filed within two
years of the constitutional violation. See, e.g., DeVries v. Driesen, 766 F.3d 922, 924
(8th Cir. 2014). Risdal alleges a violation between 2007 and 2008, but did not file this
action until 2019. He claims that due to a “mistake” he did not realize he had a claim
but he does not give any explanation of that alleged “mistake.” As noted above, a bare
legal or factual allegation is insufficient to survive a Rule 12(b)(6) motion. Risdal
attempts to make both by alleging that the unexplained “mistake” entitles him to statutory
tolling under Iowa Code § 614.4 until January 2, 2019. Section 614.4 states:
       In actions for relief on the ground of fraud or mistake, and those for trespass
       to property, the cause of action shall not be deemed to have accrued until
       the fraud, mistake, or trespass complained of shall have been discovered by
       the party aggrieved.

Iowa Code § 614.4. The tolling described in this statute does not apply to actions for
money damages. See McKiness Excavating v. Morton Bldgs., 507 N.W.2d 405, 410-11
(Iowa 1993). Because Risdal seeks monetary relief, § 614.4 does not help him. In any
event, since he offers no explanation of the “mistake,” the only “mistake” demonstrated
by the pleadings was Risdal’s decision to wait more than 10 years before filing a lawsuit.
His claims against the Chief are barred by the statute of limitations.
       Even if Risdal’s claims were not barred, he has not alleged sufficient information
to demonstrate a constitutional violation.       He makes bare assertions about false
imprisonment and a lack of proper legal warnings, but he does not tie these allegations
to anything.   He does not allege, for example, that there were no valid criminal
proceedings against him prior to his imprisonment or that he uttered incriminating
statements during his arrest that should not have been used against him. His other stray
assertion against the Chief is that the Chief failed to train employees. Again, this
assertion is threadbare and woefully insufficient to support a cause of action.


                                             8
       As noted above, I may dismiss claims that fail to raise a right to relief above the
speculative level, are premised on meritless legal theories, or clearly lack any factual
basis. Risdal’s allegations against the Chief reveal no possible factual or legal basis and,
indeed, are frivolous. I will therefore grant the Chief’s motion to dismiss.
       Adams, as Risdal’s publicly appointed counsel for his commitment proceedings,
Adams cannot be held liable under § 1983 because he is not a state actor. In Polk Cty.
v. Dodson, 454 U.S. 312 (1981), the Supreme Court held that a “public defender does
not act under color of state law when performing a lawyer’s traditional functions as
counsel to a defendant in a criminal proceeding.” Id. at 325. Federal courts around the
country have extended this principle to public defenders in civil commitment proceedings.
See Doc. 27-1 at 5-7 (citing cases). I agree with the rationale applied by those courts.
Applying Dodson here, I find that Adams cannot be held liable under § 1983 for any
alleged constitutional violation because he was not a state actor while representing Risdal
in civil commitment proceedings. I will grant Adams’ motion to dismiss.
       Finally, Jobes cannot be held liable under § 1983 because Risdal does not identify
any alleged actions that constitute a constitutional violation.      He alleges that Jobes
disclosed paperwork that he should not have, but disclosure of documents is not a
cognizable constitutional harm, such as deliberate indifference to a medical need or the
failure to protect from harm. At best, Risdal contends that the paperwork was used to
increase his penalty or his time in custody at CCUSO. Because Risdal has failed to allege
a constitutional violation against Jobes, he has not stated a valid claim for relief.
       In addition, a plaintiff cannot raise a challenge in a § 1983 suit that would
undermine the validity of his or her sentence. See Heck v. Humphrey, 512 U.S. 477,
487 (1994) (if a judgment in favor of the plaintiff would necessarily imply the invalidity
of his conviction or sentence; the complaint must be dismissed unless the plaintiff can
show that the conviction or sentence has already been invalidated). Plaintiff’s claim



                                              9
against Jobes appears to be improper in light of Heck. For both of these reasons, I will
grant Jobes’ motion to dismiss.
      Risdal’s complaint also includes allegations of a conspiracy. “To prove a civil
conspiracy under Section 1983, [Risdal] must show (1) two or more persons; (2) an object
to be accomplished; (3) a meeting of the minds on the object or course of action to be
taken; (4) the commission of one or more unlawful over acts; and (5) damages as the
proximate result of the conspiracy.” Dean v. Cty. of Gage, Neb., 807 F.3d 931, 939
(8th Cir. 2015). However, a plaintiff cannot maintain a conspiracy claim if there is no
underlying constitutional violation. See Draper v. City of Festus, Mo., 782 F.3d 948,
953 (8th Cir. 2015).     Because Risdal failed to state a claim for any constitutional
violation, he cannot maintain a civil conspiracy.


                                  V.      CONCLUSION
      For the reasons set forth herein:
      1.     Defendants’ motions (Doc. Nos. 25, 27) to dismiss are granted in their
entirety.
      2.     All claims asserted by plaintiff Eddie Risdal are dismissed and the Clerk of
Court shall close this case.
      3.     Plaintiff’s motion (Doc. No. 32) for sanctions is denied as moot.


             IT IS SO ORDERED.
             DATED this 24th day of March, 2020.




                                                 __________________________
                                                 Leonard T. Strand, Chief Judge



                                            10
